JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3(A).
Defendant-appellant Charles Willette appeals the trial court's granting of a protection order against him. He argues that the order was against the sufficiency and the manifest weight of the evidence and that the matter had previously been dismissed by the court of common pleas. But the order was only effective until December 23, 2004. That date passed last week. Willette's appeal is therefore moot.
Willette also argues on appeal that it was unconstitutional for the trial court to prohibit him from possession of firearms where the evidence did not demonstrate that he used or threatened to use firearms. But this is the first time Willette has raised this issue. And, in general, issues not broached by the pleadings in the trial court or tried below cannot be raised for the first time on appeal.1
This appeal is, accordingly, dismissed.
Further, a certified copy of this Judgment Entry shall be sent to the trial court under App. R. 27. Costs shall be taxed under App. R. 24.
Hildebrandt, P.J., Painter and Sundermann, JJ.
1 Republic Steel Corp. v. Board of Revision (1963),175 Ohio St. 179, 192 N.E.2d 47.